FILED
                              NOT FOR PUBLICATION                           NOV 24 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ANA MARIA PEREZ-RAMIREZ,                         No. 08-72863

               Petitioner,                       Agency No. A098-714-023

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Ana Maria Perez-Ramirez, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing her appeal

from an immigration judge’s decision denying her application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings, Gormley v. Ashcroft, 364
F.3d 1172, 1176 (9th Cir. 2004), and we deny the petition for review.

      Perez-Ramirez testified an unidentified man threatened her in El Salvador

and that she feared gangs in El Salvador. Substantial evidence supports the

agency’s determination that Perez-Ramirez failed to show any harm to her was or

would be motivated by a protected ground. See Bolshakov v. INS, 133 F.3d 1279,

1280-81 (9th Cir. 1998) (criminal acts bore no nexus to a protected ground); see

also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID

Act “requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”). Thus, Perez-Ramirez’s asylum and withholding of

removal claims fail. See Dinu v. Ashcroft, 372 F.3d 1041, 1045 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                         2                                    08-72863